I
should like first of all, on my own behalf and that of
the Algerian delegation, to convey to Mr. Holkeri
heartfelt congratulations on his election to the
presidency of the General Assembly at its fifty-fifth
session. I wish him every success in discharging his
noble duties. The choice of Mr. Holkeri as President is
a tribute to his personal qualities and to the experience
of his country, Finland, with which we enjoy a firm
friendship.
I should also like to take this opportunity to
convey to his predecessor, Mr. Theo-Ben Gurirab, the
Foreign Minister of Namibia, our deep appreciation
and gratitude for the great effort he made during his
presidency of the General Assembly at its fifty-fourth
session.
Finally, I should like to salute the spirit of
initiative and commitment shown by our Secretary-
General, Mr. Kofi Annan, the head of the Secretariat,
and commend his sincere and tireless work to reform
the Organization and to give it a new dynamism so as
to prepare it to meet the challenge of the enormous
changes in international relations.
I should also like to welcome the State of Tuvalu
as a new Member of our Organization.
Just a few days ago, the United Nations hosted a
political event that was without precedent since the
Organization was created: the Millennium Summit.
Because of a host of fast-paced developments that
occurred in international relations, we, the peoples of
the United Nations, must take time at this juncture of
history to organize a dialogue to discuss the shape of
the new emerging world order and the effects on us, the
peoples, the States and the United Nations, the
repository of our collective hopes and aspirations.
The world has changed in a very short time from
a system with clearly defined parameters to a system
where political and economic reference points are
sorely lacking. It is a system defined by nebulous
phenomena, which evolve according to rules set by
forces that refuse, in the name of globalization, to
accept any form of guidance or collective democratic
oversight. It is no surprise that globalization is
increasing the suspicions and fears of the developing
countries vis-à-vis the evolving new world order. The
current state of international relations, marked by
injustice and imbalance, will inevitably get worse
because of the unbridled process of globalization.
It is because of this that the Millennium Summit
forcefully proclaimed the need to reinvigorate the
United Nations and to galvanize its role, since it is the
18

refuge of the weak and the marginalized. The massive
presence of the leaders of the whole world at the
Summit was irrefutable proof of the commitment of the
peoples and nations of the world to the United Nations
and to the principles and purposes it embodies. The
United Nations is the only forum built on the ideals and
reference points shared by mankind as a whole, marked
by universality and globality in its missions and
prerogatives.
Certainly the United Nations is facing today new
challenges caused by rapid, profound and sometimes
surprising changes in international affairs. No one
denies the fact that it needs to be radically reformed in
order to prepare it and adapt it effectively to meet
current and future challenges and to manage and
redress the contradictions of international relations.
Security Council reform and expansion of its
membership are urgent matters, because this important
body clearly lacks the necessary representativity to
give legitimacy and efficiency to its decisions and
actions.
Likewise, consolidation of democracy and
international relations, if it is to be truly meaningful,
must involve the enhancement of the General
Assembly and the establishment of its role as the
principal source of international law, as well as
oversight over the three principal organs, in keeping
with the United Nations Charter. Accordingly,
marginalization of the Assembly, when it comes to
major questions such as the maintenance of
international peace and security, does not in any way
allow the overwhelming majority of nations to
contribute to the decision-making process in
international affairs.
Opening the United Nations to the outside world
is a necessity dictated by changes in the international
community and the demands of our times. By involving
civil society in its work, the United Nations will
benefit from the considerable contribution that non-
governmental partners can provide in meeting the
needs of countries in matters of development,
particularly in the areas of education, health and
housing. But this partnership cannot be at the expense
of the purposes and principles of the United Nations,
nor the independence of its decisions.
It is in the context of this vision that we state our
position on humanitarian intervention. For us it is a
question not of whether or not it is acceptable to
intervene in humanitarian disasters, but, rather, of legal
and political parameters that should govern any
decision on this matter. We therefore demand that
terms of reference be clearly and precisely established,
that they should be democratically adopted in a context
of transparency and that they should effectively reflect
the will of the community of nations. They must be
based on principles of solidarity and justice, ruling out
any forms of selectivity, special treatment or double
standards.
Experience has shown that the international
community has found in the United Nations a
framework that allows for considerable progress to be
made with regard to security and cooperation. In the
area of disarmament, for example, thanks to the
available frameworks for negotiation and dialogue, the
Organization has been able to realize considerable
achievements, such as the signing of many conventions
on weapons of mass destruction and the success of the
2000 Review Conference of the Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT),
presided over by Algeria.
The United Nations has also provided a
framework to coordinate international efforts to deal
with new dangers that pose a threat to international
peace and security, such as terrorism, organized crime,
and drug and arms trafficking. On the subject of
terrorism, the international community has embarked
on a process of implementing its strategy to combat
this scourge and to prevent it. The United Nations and
regional groups have adopted legal instruments that
supplement international laws dealing with anti-
terrorist actions. We hope that these achievements will
be enhanced by the adoption of a comprehensive
international convention, to be considered a political,
legal and moral international covenant, to combat
terrorism in all its forms and manifestations.
Algeria is keen that its relations within its
political and geographical spheres be governed by a
vision of the future that goes beyond short-term
interactions or ephemeral motives. In our policy
towards the peoples and countries with which we have
relations of neighbourliness, geography and common
heritage, we want to consolidate the principle of
dialogue and consultation and develop cooperation and
solidarity in keeping with the demands of good
neighbourliness, common destiny, mutual interest,
mutual trust and non-interference in the internal affairs
of States.
19

Regarding the Arab Maghreb region, Algeria's
commitment to build a unified, stable and prosperous
Maghreb is based on our conviction that Maghreb unity
is a strategic option dictated by the aspirations of the
peoples of the region and by the current international
situation, which encourages integration and the
formation of blocs. Algeria is prepared today to work
with its Maghreb partners to reactivate the process on
the basis of an objective thorough analysis of common
Maghreb action according to a rigorous and pragmatic
methodology that seeks to maximize the
complementarities of the countries of the region and
that ensures gradual integration, taking into account the
principles of equity and balance of interests.
It is on the basis of this vision that Algeria has
spared no effort to help find a just and lasting solution
to the problem of Western Sahara. Algeria's support for
the United Nations settlement plan is based on our
commitment to preserve the security and stability of
the region, without, however, rejecting the principle of
the right of peoples to self-determination. The
settlement plan, which was supported by both sides —
Morocco and the POLISARIO Front — and by the
international community, remains the practical,
realistic option that will guarantee a just and lasting
solution to this issue. Today the settlement plan is at a
delicate stage, and the international community, which
has already made a considerable effort to implement it,
must give it even more attention and more support.
Thanks to the efforts of the Secretary-General and his
Personal Envoy, Mr. James Baker, and the cooperation
of both sides, the United Nations Mission for the
Referendum in Western Sahara (MINURSO) has
resolved the difficulties that for so long prevented
implementation of the plan. Today, there is no reason to
delay or to block the referendum process.
My country is convinced of the interdependence
of the interests of the States and peoples on both shores
of the Mediterranean Sea. We therefore reaffirm our
commitment to the Euro-Mediterranean process, which
provides a promising framework for the promotion of
dialogue and consultation among the countries of the
region and opens up great prospects for understanding,
intercultural exchange and improvement of partnership
for the benefit of all peoples.
The Middle East region has seen some
developments this year that have had an important
impact on the peace process. The question of Palestine,
which is at the heart of the Arab-Israeli conflict, is at a
delicate stage. That means that the international
community must mobilize even further in order to
move the peace talks forward. Algeria reiterates its
support for the Palestinian people and salutes their
struggle for recovering their legitimate rights,
including the right to establish their own independent
State with Al-Quds as its capital.
Algeria would also like to reaffirm its support for
the fraternal Syrian people and its right to recover the
occupied Golan.
We express our profound satisfaction and pride at
Lebanon's regaining its sovereignty over all its
territory.
Algeria once again reaffirms the need to lift the
embargo that has hit the fraternal Iraqi people so hard.
We also call for a final lifting of the sanctions
that continue to penalize the fraternal peoples of Libya
and the Sudan.
Africa is undergoing profound changes that are
opening up new vistas for the peoples and countries of
that continent. Those changes have been brought about
by the serious and determined will of Africans to free
themselves from the burdens of the past and by their
aspiration to join in the process of change that is
sweeping our world today. Democracy is gaining
ground daily as the mode of governance for the vast
majority of societies in Africa. The State of law and
respect for human rights are becoming embedded in
African societies. That tendency is strikingly reflected
in the historic decision by the 1999 Organization of
African Unity (OAU) Assembly of Heads of State and
Government no longer to recognize any anti-
constitutional changes. That was a promising sign for
the establishment of a democratic culture in Africa.
At the economic level, African countries have
wasted no time in joining the world trend towards a
market economy and in creating the necessary
conditions to promote free trade and investment.
With regard to the conflicts that have devastated
the continent and continue to cause humanitarian
disasters and to tarnish Africa's prestige, the
continent's leaders are now using preventive diplomacy
and their own skills in mediating and settling conflict.
Along the same lines, the OAU's Mechanism for
Conflict Prevention, Management and Resolution is
being reinforced as the authority of reference to
provide a framework for dialogue and conflict
20

prevention. As a result of those efforts, we see signs of
easing in various conflicts in some parts of Africa.
Through its chairmanship of the OAU last year, my
country made great efforts to resolve some of those
conflicts and to limit their scale.
Algeria's efforts were successful in the case of
the conflict between two neighbours, Ethiopia and
Eritrea, where the Algiers Agreement on Cessation of
Hostilities doused the fire of that destructive war
between two fraternal peoples. The Agreement now
offers real prospects for a just and lasting settlement of
the border dispute between the two countries.
Algeria has also stepped up its initiatives to end
the conflict in the sisterly nation of the Democratic
Republic of the Congo. In coordination and
consultation with the countries of the region concerned
and with the United Nations, President Abdelaziz
Bouteflika has intensified his efforts with the parties,
urging them to find a peaceful and negotiated solution
in order to spare the peoples of that country any further
suffering and preserve its unity and territorial integrity.
Today, more than a year since the Lusaka Agreement,
we can only view with regret the reversals that have
taken place in the peace process in the Democratic
Republic of the Congo. Those setbacks have led to a
deferment by the United Nations of the deployment of
its peacekeeping mission.
UNITA's continued defiance of the international
community in Angola and its failure to comply with the
commitments it made in the peace process continue to
inflict the disastrous consequences of an endless war
on the people of Angola. While reaffirming UNITA's
responsibility for the ongoing war in that country, we
note with satisfaction the new effectiveness of
sanctions on that rebel group. We reiterate the need for
complete compliance by any means necessary to make
the rebel elements comply with international law and
honour their commitments under the Lusaka
Agreement.
The solidarity expressed by the international
community for the efforts of the leaders of Sierra
Leone to restore peace and security must be
accompanied by a tough attitude towards the criminal
elements guilty of murder and despicable acts against
civilians. Those acts have not spared even members of
the United Nations Mission.
While we reaffirm the fundamental role of the
United Nations and the Security Council in the
maintenance of international peace and security, we
continue to stress the need for the Security Council to
demonstrate the same effectiveness and speed of action
with regard to conflicts in Africa as it does in
connection with conflicts in other regions of the world.
In that regard, I would like to express our desire that
the General Assembly give the necessary attention and
in-depth consideration to the Brahimi report's
recommendations on peacekeeping operations, and that
it implement those recommendations so as to make the
United Nations more effective in this essential area of
maintaining international peace and security.
The contrasts that exist in today's world can be
seen very clearly in the economic and social situation
of the world. Humanity has never before achieved such
a level of technological development. That
development now makes it possible to meet basic
human needs economically, socially and culturally.
However, some segments of humanity continue to
suffer the most abject forms of poverty and destitution.
The Secretary-General's report to the Millennium
Summit contains a clear formulation of those
contradictions, which do us no credit as a civilized
society that aspires to preserve human dignity and to
protect the rights of those whose rights have been
wrested from them.
Mr. Kofi Annan also recognized in his report that
the benefits of globalization remain limited to a small
group of people. That fact reinforces our conviction of
the need to accelerate the restructuring of international
relations and our insistence on the need for a serious
and comprehensive dialogue between the North and the
South to find solutions for the imbalances that exist in
the international financial and trade systems.
It is time to tackle international economic
relations from the standpoint of humankind's needs and
dignity rather than from the standpoint of market forces
alone, because experience has proved that such forces
do not accord the necessary importance to social
issues. If there is one area in which we must translate
into reality the values of solidarity upon which the
United Nations was founded and the interdependence
which marks international relations, it is that of
combating poverty, ignorance and epidemics.
Effective and unified tackling of the problem of
sustainable development in the third world necessarily
entails settling the problem of debt, reviving
cooperation for development, promoting investments
21

and opening up the markets of the North to the
products and commodities of the South.
We are meeting today for the last session of the
General Assembly in our century, which has been
marked by many events, a century in which the horror
of destructive wars was mingled with the joy of peace
and détente, a century marked by a struggle between
hope and resignation, where it became evident that
people are at once capable of the most abject acts and
the most useful kinds of actions.
We leave behind a century and usher in another,
hopeful that humankind will learn from the past and
will demonstrate the necessary determination to avoid
making the same mistakes, for which we have paid
such a high price.